ORDER
SETO, Judge:
Plaintiff filed on March 18, 1983, a Motion to Strike “Defendant’s Objections to Plaintiff’s Proposed Findings of Fact and Conclusions of Law,” in which plaintiff *226strenuously protests defendant’s objections to plaintiff’s proposed findings of fact. To buttress its motion, plaintiff asserts that defendant’s plethoric objections to plaintiff’s findings of fact are saturated with legal arguments, new findings of fact, and echoes of arguments previously made, all of which, plaintiff believes are improper inclusions of objections to proposed findings of fact. Defendant in its opposition filed March 29, contends that the post-trial order filed November 12, 1982, itself contemplate ed that objections were to be filed to the proposed findings of fact. Moreover, it contends that its objections were proper as each objection was restricted to the subject matter raised by the proposed finding of fact addressed. Finally, defendant asserts that its objections were similar in format to the objections to proposed findings of fact allowed under our old Rule 134(d)(2) of the Court of Claims.
Having considered both plaintiff’s Motion to Strike Defendant’s Proposed Findings of Fact, and defendant’s Opposition thereto, this court concludes that while defendant’s objections to plaintiff’s proposed facts are proper, plaintiff was incognizant of the previous and current practices of this court and thus was unaware of its opportunity to file objections to defendant’s proposed facts.
Therefore, in order to ensure that plaintiff has an equal opportunity to present its case, plaintiff shall be permitted to file objections to defendant’s proposed findings of fact. Objections to requested findings of fact shall state specifically and with particularity the reasons for objecting to each proposition of fact to which objection is made. Moreover, each objection shall bear the reference number of the proposed finding of fact to which it refers. Plaintiff’s objections to proposed findings of fact are due by Monday, April 25, 1983.
IT IS SO ORDERED.